Case 18-34024-KRH                  Doc 63    Filed 07/20/21 Entered 07/20/21 09:24:01    Desc Main
                                            Document      Page 1 of 3




                                UNITED STATES BANKRUPTCY COURT
                              FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Richmond Division

                                                                Case No.: 18-34024-KRH
 IN RE:
 MICHAEL ROBERT DICKINSON                                       Chapter: 13
      Debtor

  NOTICE OF FORBEARANCE AGREEMENT DUE TO THE COVID-19 PANDEMIC


          Now comes PennyMac Loan Services, LLC (“Creditor”), by and through undersigned

counsel, and hereby submits this Notice of Forbearance Agreement to the Court regarding the

Debtor’s request for mortgage payment forbearance based upon a material financial hardship

caused by the COVID-19 pandemic.

           The Debtor recently requested a forbearance period of three (3) months in which

the Debtor will not tender mortgage payments to Creditor that would come due on the

mortgage starting 07/01/2021 through 09/01/2021. Creditor, at this time, does not waive

any rights to collect the payments that come due during the forbearance period after

the    forbearance plan ends. Furthermore, Creditor does not waive its rights under other

applicable non-bankruptcy laws and regulations, including, but not limited to, RESPA, and

the right to collect any post-petition escrow shortage. During the forbearance period

Creditor may continue to file notices in compliance with Fed. Rule Bankr. P. 3002.1.

          Because of the uncertainties surrounding how long this pandemic will last, Creditor will

work with Debtor or Debtor’s counsel to determine when Debtor will be able to resume making

mortgage payments and when/how the Debtor will cure the delinquency created by the

___________________________
Andrew Todd Rich, VSB# 74296
8100 Three Chopt Road, Suite 240
Richmond, VA 23229
(804) 282-0463(Phone)
Attorney for the Creditor
Case 18-34024-KRH        Doc 63    Filed 07/20/21 Entered 07/20/21 09:24:01            Desc Main
                                  Document      Page 2 of 3


                                                                                    BWW#:VA-329516


forbearance period (“forbearance arrears”). Once the forbearance plan ends and the Creditor and

Debtor or Debtor’s counsel agree on an appropriate repayment or loss mitigation program,

Creditor will file a notice or an amended/supplemental claim consistent with local practice.

       Creditor does not waive its rights to seek relief from the automatic stay for reasons other

than non-payment of the Mortgage, including, but not limited to, a lapse in insurance coverage or

non-payment of property taxes.

       In the event it is not the intent of the Debtor to extend the COVID-19 forbearance period,

upon receipt of notification from the Debtor or Debtor’s counsel, the forbearance extension will

be cancelled and this notice will be withdrawn.


Dated: July 20, 2021                                 Respectfully Submitted,
                                                     BWW Law Group, LLC

                                                    /s/ Andrew Todd Rich
                                                   __________________________
                                                   Andrew Todd Rich, Esq., VSB# 74296
                                                   Attorney
                                                   BWW Law Group, LLC
                                                   8100 Three Chopt Rd., Suite 240
                                                   Richmond, VA 23229
                                                   (804) 282-0463 (phone)
                                                   (804) 282-0541 (facsimile)
                                                   bankruptcy@bww-law.com
                                                   Attorney for the Movant
Case 18-34024-KRH        Doc 63    Filed 07/20/21 Entered 07/20/21 09:24:01       Desc Main
                                  Document      Page 3 of 3


                                                                               BWW#:VA-329516


                              CERTIFICATE OF SERVICE

I certify that on this 20th day of July, 2021, the following person(s) were or will be served
a copy of the foregoing Notice of Forbearance Agreement via the CM/ECF system or by
first-class mail, postage prepaid:

Carl M. Bates, Trustee
P.O. Box 1819
Richmond, VA 23218

Sharon Choi Stuart.Attorney
8002 Discovery Drive
Suite 422
Henrico, VA 23229

Michael Robert Dickinson
3717 Patterson Avenue
Richmond, VA 23221




                                                 /s/ Andrew Todd Rich
                                                __________________________
                                                Andrew Todd Rich, Esq.
                                                Attorney
                                                BWW Law Group, LLC
